Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-1995

Tabas v Tabas
Precedential or Non-Precedential:

Docket 92-1495




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Tabas v Tabas" (1995). 1995 Decisions. Paper 44.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/44


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                    No. 92-1495 and No. 92-1529


                HARRIETTE S. TABAS; RICHARD S. TABAS;
                   NANCY C. TABAS; GERALD LEVINSON,
                     As Executors of the Estate of
                           CHARLES L. TABAS,
                              Appellants

                                 v.

               DANIEL M. TABAS; JOSEPH P. CAMPBELL;
         JAMES J. MCSWIGGAN; LEE A. TABAS; ROBERT TABAS;
             SUSAN TABAS TEPPER; LINDA TABAS STEMPEL;
            JOANNE TABAS WURZAK; CAROL TABAS STOFMAN;
                           HOWARD WURZAK



         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                 (D.C. Civil Action No. 91-01355


                     Argued: January 26, 1993
      Before:    GREENBERG, ROTH, and LEWIS, Circuit Judges

                 Reargued In Banc October 18, 1994

       Before: SLOVITER, Chief Judge, BECKER, STAPLETON,
        MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN,
     NYGAARD, ALITO, LEWIS, ROTH, and MCKEE, Circuit Judges



                       ORDER AMENDING OPINION




          Judge Alito's concurring opinion in the above captioned

case filed February 13, 1995, is amended as follows:
            The first sentence of that opinion ("I concur in the

judgment, and I join parts I, II, VI, and VI of the opinion of

the court.") is deleted.    In its place, the following is

inserted:

            I concur in the judgment, and I join those parts of

Judge Roth's opinion that constitute an opinion of the in banc

court, i.e., parts I, II, V, and VI.    I do not join part IV of

Judge Roth's opinion.


                                  \s\ Samuel A. Alito, Jr.
                                  Circuit Judge


DATED:      March 7, l995